DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 28-48 are pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 28-36, 39-45 and 47-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 15-18, 20-23 of U.S. Patent No. 10,424,033. Although the claims at issue are not identical, they are not patentably distinct from each other because while the claims are directed towards different statutory categories, they recite substantially similar limitations as indicated in the following table. 
Claim 28 of in the instant application and claim 13 of U.S. Pat. No. 10,424,033 are shown for exemplary purposes:


Instant Application
16/579,719

Claim 28
Patent 10,424,033
(Application 13/843,031)

Claim 13


a nonvolatile data storage memory in which patient data are stored; 

A method to manage records and data in an orthopedic care practice, the method being implemented in a computer system including one or more physical processors and electronic nonvolatile data storage memories coupled to a network, the method comprising:

a server that is connected to the network and is programmed to receive over the network and store in the nonvolatile data storage memory a set of individual patient data records of disparate form and format, wherein the set of individual patient data records comprises patient identification data for a plurality of patients scheduled for appointments at the orthopedic healthcare practice in a time window and patients' health data, the server also programmed to store inventory equipment records; 

programming a server that is connected to the network to receive over the network and store in a nonvolatile data storage memory, a set of individual data records of disparate form and format, wherein the set of individual data records comprises patient identification data for a plurality of patients scheduled for appointments at the orthopedic  care practice in a time window, patients' health data, and further comprising inventory data; 

a check-in client computing device configured to check-in patients for appointments, and having a display screen and having a network interface coupled to the network; 

wherein the server is further programmed to access and retrieve from the data storage memory patient data for the plurality of patients having an appointment during the time window, to translate the patient data to a form and format for an app running on the check-in client computing device, and communicating over the network the schedule of appointments in the time window to the check-in client computing device wherein the app programs the check-in client computing device to receive the schedule and to control the display 


wherein the app at the check-in client computing device programs the check-in client computing device to check in a patient for an appointment at the orthopedic healthcare practice at the check-in client computing device, comprising the programmed steps of:  -4-Continuation of Application Number: 13/843,031Atty Dkt No. BREG 0109PUS1 Preliminary Amendment
checking in a patient for an appointment at the orthopedic care practice at the check-in client computing device, comprising the steps of: 

identifying the patient and confirming the patient's name is on the list of patients having an appointment in the time window; 

identifying the patient and confirming the patient's name is on the list of patients having an appointment in the time window; 

reviewing additional patient information as a gatekeeping function to determine if the patient has met certain requirements so that the scheduled appointment can be approved, including at least one of reviewing current insurance information for valid insurance of the patient, verifying that co-payment has been made, verifying that a prior test on the patient has been completed, and verifying that a prior healthcare practitioner examination of the patient has been completed before a scheduled test can be performed on the patient; 

reviewing additional patient information as a gatekeeping function to determine if the patient has met certain requirements so that the scheduled appointment can be approved, including at least one of reviewing current insurance information for valid insurance of the patient, verifying that co-payment has been made, verifying that a prior test on the patient has been completed, and verifying that a prior healthcare practitioner examination of the patient has been completed before a scheduled test can be performed on the patient; 

and locking the appointment of a patient if review of the additional patient information indicates that the patient has not met one of the requirements and therefore the scheduled appointment is not approved and communicating the locked appointment to the server for storing in the data storage memory; 
locking the appointment of a patient if review of the additional patient information indicates that the patient has not met one of the requirements and therefore the scheduled appointment is not approved and communicating the locked appointment to the server for storing in the data storage memory; 



wherein the server is further programmed to translate the retrieved patient data for the plurality of patients having an appointment during the time window to a form and format for use by an app in the first hand-held computing device, to communicate the schedule of patient appointments to the app of the first hand-held computing device, the schedule showing the patient identifications for the plurality of patients scheduled and an appointment time corresponding to each patient, the displayed schedule including a listing of entries for a subset of the appointments scheduled at the healthcare facility in the time window; 

further programming the server to also translate the retrieved patient data for the plurality of patients having an appointment during the time window to a form and format for use by an app in a first hand-held computing device, to communicate the schedule of patient appointments to the first hand-held computing device which is associated with a healthcare practitioner ("HCP"), the schedule showing the patient identifications for the plurality of 2Application No. 13/843,031Atty. Dkt. No. BREG 0109PUS (96207)patients scheduled and an appointment time corresponding to each patient, the displayed schedule including a listing of entries for a subset of the appointments scheduled at the healthcare facility in the time window, 

wherein the HCP hand-held computing device includes a network interface coupled to the network; 

wherein the app running on the first HCP computing device further controls linking a schedule entry for a first appointment of the schedule to at least part of a first health record stored on the data storage memory that corresponds to a first patient associated with the first appointment; 

linking a schedule entry for a first appointment of the schedule to at least part of a first health record stored on the data storage memory that corresponds to a first patient associated with the first appointment by the app of the first HCP hand-held computing device; 
wherein the app on the first HCP hand-held computing device receives a first user input from a healthcare practitioner and selects the first patient or the first appointment that is displayed on the schedule displayed on the first hand-held computing device for examination;

receiving a first user input from a healthcare practitioner by the app at the first HCP hand-held computing device selecting the first patient or the first appointment that is displayed on the schedule displayed on the hand-held computing device for examination;



in response to receiving the first user input, the app at the first HCP hand-held computing device is programmed to display a link to at least part of the first health record if the appointment has been approved, or showing the appointment as locked until approval of the appointment is granted;  

wherein the app of the first HCP hand-held computing device receives a second user input from a healthcare practitioner as to examination of the selected patient, the second user input selecting the link to at least part of the first health record; 

receiving a second user input at the app of the first HCP hand-held computing device from a healthcare practitioner as to examination of the selected patient, the second user input selecting the link to at least part of the first health record; 

wherein, in response to receiving the second user input, the app of the first HCP hand- held computing device programs the first HCP hand-held computing device to retrieve over the network from the server and the data storage memory, via the network interface coupled to the network and to store the examination of the selected patient in the data storage memory;

in response to receiving the second user input, the app of the first HCP hand-held computing device programs the first HCP hand-held computing device to retrieve over the network from the data storage memory, via the network interface coupled to the network and to store the examination of the selected patient in the data storage memory; 

wherein the app of the first HCP hand-held computing device receives a third user input from a healthcare practitioner, the third user input including a prescription for an orthopedic brace for the first patient associated with the first appointment;

receiving a third user input at the app of the first HCP hand-held computing device from a healthcare practitioner, the third user input including a prescription for an orthopedic brace for the first patient associated with the first appointment; 

a second hand-held computing device used by a second health care practitioner (HCP) running an app wherein the app of the second HCP hand-held computing device includes a network interface coupled to the network and the app transmitting to the server that the brace has been obtained for the patient; 







receiving a fourth user input from the app of the second HCP  hand-held computing device indicating that the orthopedic brace has been fitted to the patient and delivered to the patient; 

wherein the app of the second HCP hand-held computing device transmits over the network to the server for storing in the data storage memory the fitting information and the delivery information of the orthopedic brace to the patient to update the patient's health data in the data storage memory; and

transmitting to the server for storing in the data storage memory, via the network interface of the second HCP hand-held computing device coupled to the network, the fitting information and the delivery information of the orthopedic brace to the patient to update the patient's health data in the data storage memory; and

in the event that the brace did not fit the patient and has been returned to inventory storage, the app of the second HCP hand-held computing device communicates to the server to revise the inventory equipment records and the patient health data to show that the brace has been returned;

in the event that the brace did not fit the patient, returning the brace to inventory storage and wherein the app of the second HCP hand-held computing device communicates to the server 4Application No. 13/843,031Atty. Dkt. No. BREG 0109PUS (96207)to revise  the inventory data and the patient health data to show that the brace has been returned;  

wherein all apps of the HCP hand-held computing devices communicate in the same form and format of data for the communications recited herein and the server is programmed to communicate with all apps of the HCP hand-held computing devices in that form and format of data and to translate all disparate data types into that form and format.

wherein all apps of the HCP hand-held computing devices communicate in the same form and format of data for the communications recited herein and the server is programmed to communicate with all apps of the HCP hand-held computing devices in that form and format of data and to translate all disparate data types into that form and format.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites the limitation "communicating over the network the schedule of appointments in the time window to the check-in client computing device wherein the app programs the check-in client computing device to receive the schedule and to control the display screen on which the schedule is displayed" on page 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination “the schedule” will be interpreted as “the schedule of appointments.” 
Claim 28 recites the limitation " identifying the patient and confirming the patient's name is on the list of patients having an appointment in the time window" on page 2 of claim 28.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, “the list of patients” will be construed as “a list of patients.” 

the scheduled appointment can be approved, including at least one of reviewing current insurance information for valid insurance of the patient…" on page 2 of claim 28.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination “the scheduled appointment” will be interpreted as “a scheduled appointment.”
Claim 28 recites the limitation " the schedule showing the patient identifications for the plurality of patients scheduled and an appointment time corresponding to each patient, the displayed schedule including a listing of entries for a subset of the appointments scheduled at the healthcare facility in the time window" on page 2 of claim 28.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, “the healthcare facility” will be construed as “the orthopedic healthcare practice.”
Claim 28 recites the limitation " wherein the app of the first HCP hand-held computing device transmits to the app of the second HCP hand-held computing device the orthopedic brace information with a key code to allow the second healthcare practitioner to access to inventory storage to obtain the prescribed brace for the patient;" on page 3 of claim 28.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, “the prescribed brace” will be construed as “the orthopedic brace.”
Claims 29-38 are rejected as they depend from claim 28. 
Claim 39 and its dependents, claims 40-46, are rejected for similar reasons.
Claim 47 and its dependent, claim 48, are rejected for similar reasons. 
Examiner notes that upon correction of the current antecedent basis rejections, instances of similar limitations may become indefinite as lacking antecedent basis (such as “the prescribed orthopedic brace” recitations found in the dependent claims).
Appropriate correction is required.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachelle Reichert whose telephone number is (303)297-4782. The examiner can normally be reached 9-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571)272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686